DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

        DIAMOND FLOORPLAN, INC., a New York Corporation,
                        Appellant,

                                     v.

        WESTLAKE FINANCIAL SERVICES d/b/a WESTLAKE
                      SERVICES, LLC,
                         Appellee.

                              No. 4D19-101

                               [July 3, 2019]

   Appeal of a non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; David E. French, Judge; L.T. Case
No. 50-2018-CA-001528.

  Nathan D. Clark of Coral Reef Law Offices, P.A., Palmetto Bay, for
appellant.

   Tricia J. Duthiers and Elizabeth A. Henriques of Liebler Gonzalez &
Portuondo, Miami, for appellee.

PER CURIAM.

  Affirmed.

GROSS, GERBER and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.